Citation Nr: 0707559	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to April 15, 2004, and 
to a rating in excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
plantar wart and callus, right foot.

3.  Entitlement to a compensable rating for malaria.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By this decision, the RO confirmed and 
continued the 30 percent rating for the veteran's PTSD, the 
10 percent rating for his right foot disorder, the 
noncompensable (zero percent) rating for his malaria, and 
denied TDIU.  Thereafter, in a September 2004 rating decision 
and concurrent Supplemental Statement of the Case the RO 
increased the assigned rating for the veteran's PTSD to 50 
percent, effective April 15, 2004.

In January 2004, the Board remanded this case for additional 
evidentiary development, to include new VA medical 
examinations.  As a preliminary matter, the Board finds that 
the remand directives have been completed to the extent 
permitted by the cooperation of the veteran.  Thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the equitable 
disposition of the instant case has been completed to the 
extent permitted by the cooperation of the veteran.

2.  The record reflects that the veteran's PTSD has been 
manifested, in part, by chronic sleep impairment throughout 
the pendency of this case.

3.  Prior to April 15, 2004, the competent medical evidence 
tends to indicate that the veteran's PTSD was manifested by 
circumstantial, circumlocutory, or stereotyped, speech; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); and impaired 
abstract thinking.

4.  The medical evidence does not reflect, either prior to 
and/or since April 15, 2004, that the veteran's PTSD is 
manifested by symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.

5.  The veteran's service-connected plantar wart(s) and 
callus of the right foot have not resulted in moderately 
severe foot impairment; nor constant exudation or itching, 
extensive lesions, or marked disfigurement; nor does it 
exceed an area or areas of 12 square inches (77 sq. cm.) or 
more, nor does it cover 20 to 40 percent of the entire body 
or of exposed areas affected.  

6.  The competent medical evidence reflects that the veteran 
does not currently have active malaria disease or residuals 
thereof. 

7.  In addition to his PTSD, plantar wart(s) and callus of 
the right foot, and malaria, the veteran is service-connected 
for diabetes mellitus, currently evaluated as 20 percent 
disabling.

8.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD prior to 
April 15, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9411 (2006).

3.  The criteria for a rating in excess of 10 percent for 
plantar wart and callus of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.71a (Diagnostic Code 5284), 4.118 
(Diagnostic Code 7819) (2006).

4.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.88b, Diagnostic Code 6304 (2006).

5.  The criteria for the establishment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in October 
2002.  He was also sent additional notice by letters dated in 
January 2004 and December 2006.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the December 2006 letter included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  He indicated on his January 2003 VA Form 9 
(Appeal to the Board) that he did not desire a Board hearing 
in conjunction with this appeal.  Further, he was accorded VA 
arranged medical examinations in October 2002, November 2002, 
and April 2004, regarding this case.  Moreover, the record 
reflects that additional examinations were scheduled for May 
and June 2006 regarding this case, but he failed to appear, 
and no good cause has been alleged for this failure.

Under the law, individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The provisions of 38 
C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

As the present appeal involves claims for an increased 
rating, the Board was inclined to deny the appeal based upon 
the provisions of 38 C.F.R. § 3.655(b).  However, as the 
veteran has appeared for other examinations in the past, the 
Board will give him the benefit of adjudicating the case 
based upon the evidence of record.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist in this case to the extent permitted by the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  PTSD

Legal Criteria.  Diagnostic Code 9411 provides that PTSD is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of 50 percent for his 
service-connected PTSD prior to April 15, 2004, but he is not 
entitled to a rating in excess of 50 percent before or from 
that date.

Initially, the Board notes that the record reflects that the 
veteran's PTSD has been manifested, in part, by chronic sleep 
impairment throughout the pendency of this case.  However, 
chronic sleep impairment is one of the symptoms associated 
with a 30 percent rating under Diagnostic Code 9411.  As 
such, it does not provide a basis for a rating in excess of 
30 percent, and certainly not in excess of 50 percent.

The Board does find, however, that prior to April 15, 2004, 
there is competent medical evidence which tends to indicate 
that the veteran's PTSD was manifested by circumstantial, 
circumlocutory, or stereotyped, speech; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); and impaired abstract 
thinking.

In pertinent part, the Board notes that an October 2002 VA 
arranged psychiatric examination noted that the veteran's 
speech had some dysarthria, and that he had some difficulty 
with word finding and had a below average vocabulary.  The 
Board is of the opinion that these findings are consistent 
with circumstantial, circumlocutory, or stereotyped, speech.  
In addition, he was found to have difficulty with 
concentration and abstract interpretation, which indicated 
both difficulty in understanding complex commands and 
impaired abstract thinking.  Further, he could only remember 
three of three objects after significant cueing, and remember 
zero of three objects at five minutes without cueing.  This 
indicates impairment of short and long term memory.  
Moreover, at that time the examiner found the veteran was not 
cognitively intact enough to handle his own funds given his 
problems with concentration and short term memory.

The Board acknowledges that the subsequent VA arranged 
psychiatric examination on April 15, 2004, indicated some 
improvement in symptomatology, particularly the veteran's 
speech and memory.  Moreover, as noted in the January 2004 
Board remand, it is not clear from the October 2002 
examination report whether the findings on mental status 
evaluation were attributable to the veteran's PTSD or to a 
nonservice-connected disability such as his stroke residuals.  
Nevertheless, the Board cannot ignore the findings on the 
October 2002 VA examination.  Further, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Resolving all doubt in favor of the veteran, the Board finds 
that the medical evidence reflects that, for the period prior 
to April 15, 2004, his PTSD more nearly approximated the 
criteria for a 50 percent under Diagnostic Code 9411.  See 
38 C.F.R. §§ 3.102, 4.3, 4.7.

Despite the foregoing, the Board finds that the medical 
evidence does not reflect, either prior to and/or since April 
15, 2004, that the veteran's PTSD is manifested by symptoms 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran denied suicidal ideation at both the October 2002 
and April 2004 VA arranged psychiatric examinations.  In 
addition, there is no evidence of obsessional rituals that 
interfere with routine activities or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.

The Board also finds that the veteran's PTSD has not resulted 
in his speech being intermittently illogical, obscure, or 
irrelevant.  Although his speech was found to have some 
dysarthria on the October 2002 examination, he had 
appropriate tone and meter.  Further, his thought content was 
found to be appropriate.  Moreover, on the more recent April 
2004 examination his speech was found to be clear and 
coherent, with no blocking or flight of ideas and loosening 
of associations.  There was also no circumstantiality and no 
tangentiality.  

The Board acknowledges that the veteran reported problems 
with anger and irritability at both the October 2002 and 
April 2004 VA arranged psychiatric examinations.  However, 
the October 2002 examination found his impulse control to be 
intact.  Further, the April 2004 examination found that he 
did not pose any danger to himself or others.  Thus, the 
Board finds that the veteran's irritability has not resulted 
in periods of violence, nor other evidence constituting 
impaired impulse control.

The veteran was found to be alert and oriented to person, 
place, time, and situation on the October 2002 examination.  
Similarly, he was found to be alert and oriented times three 
on the April 2004 examination.  Thus, his PTSD has not 
resulted in spatial disorientation.

The Board acknowledges that the veteran was found to have 
fair to poor grooming on the October 2002 VA examination.  
However, prior records from December 2001 note that he was 
neatly dressed and groomed.  Similarly, records dated in 
March 2002 noted that he appeared neat and casually dressed.  
Further, he was found to be casually dressed on the April 
2004 examination.  In view of the foregoing, the Board finds 
that the veteran's PTSD has not resulted in neglect of 
personal appearance and hygiene so as to warrant a 70 percent 
rating under Diagnostic Code 9411.

The Board further notes that the October 2002 VA examination 
found no evidence of paranoia or delusions.  Further, the 
veteran's thought processes were found to be intact, and his 
thought content was appropriate.  On the more recent April 
2004 examination, he was found to be in touch with reality, 
had no delusions, and no auditory or visual hallucinations or 
illusions.  In addition, his memory was found to be intact 
for intermediate, recent, and remote events.  

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning Scale (GAF) scores he has been assigned, 
because such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Here, treatment records dated in December 2001 and March 2002 
assigned a GAF score of 65.  In addition, the October 2002 VA 
examination assigned a GAF score of 60, while his GAF score 
was 55 at the April 2004 examination.  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV; Carpenter, supra.  Moreover, the April 2004 VA 
examiner specifically stated that the veteran had moderate 
difficulty in social and occupational functioning.

The Board also notes that the veteran did acknowledge having 
a few friends at the October 2002 and April 2004 
examinations, one of whom drove him to the former.  Further, 
the December 2001 and March 2002 treatment records note that 
he attended church, and the record reflects he has not worked 
since 2000 due to the residuals of a nonservice-connected 
stroke.  In view of the foregoing, the Board finds that the 
veteran's level of occupational and social impairment is 
adequately reflected by the current 50 percent rating, and 
does not warrant the next higher rating of 70 percent under 
Diagnostic Code 9411.  Therefore, while his claim for a 
rating in excess of 30 percent prior to April 15, 2004, is 
granted insofar as a 50 percent rating is assigned, his claim 
for a rating in excess of 50 percent for this disability must 
be denied.

II.  Right Foot

Legal Criteria.  The veteran's service-connected plantar wart 
and callus of the right foot is evaluated pursuant to 
Diagnostic Code 7819-5284.  (A hyphenated diagnostic code is 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.)

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7819, 
and all criteria for rating skin disorders were revised 
effective August 30, 2002 (during the instant appeal period).  
When the applicable regulations are amended during the 
pendency of an appeal, as here, the version of the 
regulations most favorable to the veteran is to be applied 
from the effective date of the criteria change, but not 
prior.  VAOPGCPREC 3-2000.

The "old" criteria under Code 7819 (new growths, benign, 
skin) state that the disorder is to be rated as eczema 
pursuant to Diagnostic Code 7806.

Under the "old" version of Diagnostic Code 7806, a zero 
percent rating was warranted for slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating was assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating required exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating was warranted with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

Under the revised criteria, Diagnostic Code 7819 provides 
that benign skin neoplasms are to be rated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.  As the veteran's service-connected 
disability involves his right foot, it clearly has not 
resulted in disfigurement of the head, face, or neck.  The 
Board further observes that Diagnostic Codes 7802 through 
7804 do not provide for a rating in excess of 10 percent.  
Consequently, none of these Codes are applicable in the 
instant case.

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  

Under  38 C.F.R. § 4.71a, Diagnostic Code 5284, moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent rating requires moderately severe residuals.  
Severe residuals of foot injuries warrant a 30 percent 
evaluation.

The General Counsel noted in a precedent opinion dated August 
14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion. Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§  4.40 
and 4.45.  VAOPGCPREC 9-98.  In view of the foregoing, the 
Board concludes that evaluation under Diagnostic Code 5284 
encompasses both the impairment of function aspect of 
Diagnostic Code 7819, as well as the limitation of motion 
aspect of Diagnostic Code 7805.

The Board notes that the revised version of Diagnostic Code 
7819 does not provide for evaluation under Diagnostic Code 
7806.  Nevertheless, the Board notes that under the current 
version of this Code, a 10 percent rating requires 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).


Analysis.  In the instant case, the Board finds that the 
veteran's service-connected plantar wart and callus, right 
foot, does not warrant a rating in excess of 10 percent under 
any of the potentially applicable Diagnostic Codes.

Initially, the Board observes that no edema was noted of the 
right lower extremity at the November 2002 VA arranged 
medical examination, and the veteran had grossly normal 
posture.  Although he did walk with a limp favoring the right 
foot, the examiner indicated that it was only a slight limp.  
Further, while the veteran wore insoles due to pain to the 
right foot, he did not have any signs of abnormal weight 
bearing on the soles.  In addition, there was no painful 
motion of the toes or the ankle, no pes planus was noted, and 
there was no Achilles tendon problem.  Based on the 
foregoing, the Board finds that the competent medical 
evidence does not reflect that the service-connected 
disability has resulted in moderately severe foot impairment, 
to include limitation of motion.  As such, it does not 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5284.

The Board further notes that the November 2002 examination 
found that the plantar warts themselves included one, 
approximately 2-1/2 cm in diameter under the second metatarsal 
head, as well as another wart on the lateral aspect of the 
sole of the foot beneath the base of the fifth metatarsal.  
Both these findings, as well as the other medical evidence of 
record, reflects that the service-connected plantar wart(s) 
and callus do not exceed an area or areas of 12 square inches 
(77 sq. cm.) or more, nor do they cover 20 to 40 percent of 
the entire body or of exposed areas affected.  The November 
2002 VA examination also found that there were no skin 
lesions noted to be associated with a systemic disease, and 
none were noted for a nervous condition at that time.  
Further, the medical evidence does not reflect that the 
disorder has been treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs, nor that it 
is manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  Therefore, the veteran is 
also not entitled to a rating in excess of 10 percent under 
either the current version of Diagnostic Code 7801, nor the 
"old" or "new" version of Diagnostic Code 7806.

There being no other potentially applicable Diagnostic Codes, 
the Board finds that the preponderance of the evidence is 
against this increased rating claim, and it must be denied.

III.  Malaria

Legal Criteria.  The veteran's service-connected malaria is 
currently evaluated as noncompensable pursuant to 38 C.F.R. § 
4.88b, Diagnostic Code 6304.  Under this Code, malaria, as an 
active disease is assigned a rating at 100 percent.  
According to the Note within the code, the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals 
such as liver or spleen damage are to be rated under the 
appropriate system.  38 C.F.R. § 4.88b.


Analysis.  In the instant case, a thorough review of the 
competent medical evidence, including the November 2002 VA 
arranged general medical examination, does not reflect the 
veteran currently experiences any impairment due to his 
service-connected malaria.  In fact, the veteran himself 
acknowledged at that examination that while he sometimes had 
mild recurrences, he had no symptoms currently at the time of 
the examination.  He also reported that he was receiving no 
treatment and was on no medication.  The examiner stated that 
there was no functional impairment resulting from the 
malaria, and that the veteran had not lost any time from 
work.  None of the subsequent treatment records indicate any 
current impairment attributable to malaria.

In view of the foregoing, the Board concludes that the 
competent medical evidence reflects that the veteran does not 
currently have active malaria disease or residuals thereof.  
Consequently, he is not entitled to a compensable rating for 
this disability.

IV.  TDIU

Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a TDIU.

The Board notes that, in addition to his PTSD, plantar 
wart(s) and callus of the right foot, and malaria, the 
veteran is service-connected for diabetes mellitus, currently 
evaluated as 20 percent disabling.  His overall combined 
disability rating is 60 percent.  38 C.F.R. § 4.25.  As such, 
he is not entitled to a TDIU on a schedular basis.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOGCPREC 
6-96.

The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  For example, the Board has 
determined, for the reasons stated above, that his service-
connected PTSD has resulted in no more than moderate 
occupational impairment, that his service-connected plantar 
warts have resulted in no more than moderate right foot 
impairment, and that he has no current impairment 
attributable to the service-connected malaria.  In addition, 
the current 20 percent rating for his diabetes is based upon 
it being under good control with medication, with no evidence 
of restricted diet and regulation of activities.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Taken together, 
this does not reflect that the service-connected disabilities 
are of such severity as to result in total unemployability.

The Board further finds that there is no competent medical 
evidence of record which reflects that the veteran is unable 
to obtain and/or maintain substantially gainful employment 
due solely to his service-connected disabilities.  Moreover, 
the record reflects that he experiences significant 
impairment due to nonservice-connected disabilities, 
including hypertension and residuals of a cerebrovascular 
accident (stroke).  In fact, the veteran himself acknowledged 
at his VA medical examinations that he has not worked since 
2000 due to his stroke.  Moreover, he has been awarded Social 
Security Administration (SSA) disability benefits by a 
November 2002 decision based entirely upon residuals of 
stroke.  That decision noted, in pertinent  part, that he had 
been under this disability since December 2000, and that he 
had not engaged in any substantial gainful activity since 
that disability onset date.  In short, the record reflects 
the veteran is unemployable due to a nonservice-connected 
disability.

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities alone; and the 
record reflects he experiences significant impairment due to 
his nonservice-connected disabilities.  Although the Board 
does not dispute he experiences impairment due to his 
service-connected disabilities, this appears to be adequately 
reflected by the current combined schedular rating of 60 
percent.  See Van Hoose, supra.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
his claim of entitlement to a TDIU.

V.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to a rating in excess of 50 percent for PTSD, 
in excess of 10 percent for his service-connected right foot 
disorder, for a compensable rating for his malaria, and for a 
TDIU.  As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application in reaching these decisions in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, these claims must 
be denied.


ORDER

Entitlement to a 50 percent rating for PTSD prior to April 
15, 2004, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a rating in excess of 10 percent for plantar 
wart and callus, right foot, is denied.

Entitlement to a compensable rating for malaria is denied.

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


